DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Please note that the effective filing date of this application is 01/11/2019 due to the deficiency of not filing a copy of PCT/CN2018/078227. Applicant needs to file a copy before the earlier filing date is granted. 
Specification
It is noted that the Specification Amendment filed on 12/14/2020 has overcome the Specification Objection and therefore the Specification Objection is now moot. 
Claim Objections
Claim 8 is objected to because of the following informalities: Claim 8 contains the sentence fragment “and said tail portion.” For the purpose of examination, “and said portion” has been interpreted as a typo and has not been considered as part of the claim.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities: Claim 10 recites the structure “a head portion and a tail portion” in the first and second line of the claim. This structure has already been introduced in claim 1 and therefore should read -- said . Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 6, 10, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0338600 (Dizes). 

    PNG
    media_image1.png
    310
    628
    media_image1.png
    Greyscale

Dizes Figure 3f Annotated
Regarding claim 1, Dizes discloses a makeup tool (Figure 3f) (110) comprising a main body (Figure 3f) (30) having a head portion (Figure 3f Annotated) (Head Portion) and a tail portion (Figure 3f Annotated) (Tail Portion), said main body is made of sponge material (Paragraph 0033, lines 5-8), sponge material is a porous structure; and

Regarding claim 3, Dizes discloses that said porous structure is sponge (Paragraph 0033, lines 5-8).
Regarding claim 6, Dizes discloses a makeup tool (Figure 3f) (110), comprising: 3
(Figure 3f) (30) having a head portion (Figure 3f Annotated) (Head Portion) and a tail portion (Figure 3f Annotated) (Tail Portion), said main body is made of sponge material (Paragraph 0033, lines 5-8), sponge material is a porous structure; and 
a sleeve (Figure 3f) (20), described as a silicone coating (Paragraph 0035, lines 3-5), conforming to the shape of said head portion of said main body and to the shape of said tail portion of said main body and covering only a portion of each of said head portion and said tail portion, shown in (Figure 3f), and said sleeve is made of silicone (Paragraph 0035, lines 3-5).
Regarding claim 10
Regarding claim 13, Dizes discloses that said tail portion (Figure 3f Annotated) (Tail Portion) has an inclined surface (Figure 3f Annotated) (Inclined Surface).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US D796114 S (Nicoline ‘114) in view of US 2018/0338600 (Dizes). 


    PNG
    media_image2.png
    242
    207
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    554
    310
    media_image3.png
    Greyscale

Regarding claim 1, Nicoline ‘114 discloses a makeup tool (Figure 1) having a head portion (Nicoline ‘114 Figure 4, Annotated) (1) and a tail portion (Nicoline ‘114 Figure 4, Annotated) (3) but does not disclose said main body being made of a porous structure; or
a sleeve conforming to the shape of said head portion of said main body and fixedly attached to said head portion and covering a pointed tip of said head portion, and said sleeve is made of a material selected from the group consisting of: silicone, silicone gel, and rubber.

    PNG
    media_image1.png
    310
    628
    media_image1.png
    Greyscale

Dizes Figure 3f Annotated
Dizes teaches a makeup tool (Figure 3f) (110) comprising a main body (Figure 3f) (30) wherein said main body is made of sponge material (Paragraph 0033, lines 5-8), sponge material is a porous structure; and 
a sleeve (Figure 3f) (20), described as a silicone coating (Paragraph 0035, lines 3-5), conforming to the shape of said head portion of said main body (Figure 3f Annotated) and fixedly attached, the sponge is coated in silicone (Paragraph 0035, lines 3-5) therefore the silicone is fixedly attached to said head portion and covering a pointed tip (Figure 3f) (112) of said head portion, and said sleeve is made of silicone (Paragraph 0035, lines 3-5). 
Dizes teaches that makeup tools made out of sponge provide a porous surface that will absorb some liquid makeup and be advantageous for apply makeup (Paragraph 0017).

    PNG
    media_image4.png
    485
    378
    media_image4.png
    Greyscale

Dizes Figure 9a
Dizes teaches that the process of dipping a sponge (Figure 9a) (170) into liquid silicone (Figure 9a) (172) can be done on any suitable sponge for applying makeup to create a thin coating of silicone over a portion of the sponge to provide a tool with both a porous section to blend makeup and a non-porous section useful for applying and spreading makeup (Paragraph 0049).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the main body of Nicoline ‘114 to be manufactured out of sponge, as taught by Dizes, because sponges absorb some liquid makeup and are advantageous for applying makeup (Paragraph 0017).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a sleeve, or coating, made of silicone that is fixedly attached to said head portion and covers the pointed tip of said head portion, 
Regarding claim 10, Nicoline ‘114 in view of Dizes discloses all of the elements of the claimed invention as stated above for claim 1 and further discloses that said main body (Nicoline ‘114 Figure 2, Annotated) has a head portion (1) and a tail portion (3), wherein said head portion has a generally conical shape and said tail portion has a truncated tail portion with at least one inclined surface (6).
Regarding claim 14, Nicoline ‘114 in view of Dizes discloses all of the elements of the claimed invention as stated above for claims 1 and 10 and further discloses a main body (Nicoline ‘114 Figure 2, Annotated) having first (6) and second (8) inclined surfaces, wherein said first inclined surface (6) is opposite said second inclined surface (8) and said first and second inclined surfaces intersect at a distal end of said truncated tail portion (3).

Claims 1, 10, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over US D789600S (Nicoline ‘600) in view of US 2018/0338600 (Dizes). 

    PNG
    media_image5.png
    688
    329
    media_image5.png
    Greyscale

Regarding claim 1, Nicoline ‘600 discloses a makeup tool with a main body (Nicoline ‘600 Figure 1, Annotated) that has a head portion (9) and a tail portion (10) but is silent to the main body being made of a porous structure; and
a sleeve conforming to the shape of said head portion of said main body and fixedly attached to said head portion and covering a pointed tip of said head portion, 
Dizes teaches that makeup tools made out of sponge provide a porous surface that will absorb some liquid makeup and be advantageous for apply makeup (Paragraph 0017).

    PNG
    media_image4.png
    485
    378
    media_image4.png
    Greyscale

Dizes Figure 9a
Dizes teaches that the process of dipping a sponge (Figure 9a) (170) into liquid silicone (Figure 9a) (172) can be done on any suitable sponge for applying makeup to create a thin coating of silicone over a portion of the sponge to provide a tool with both a porous section to blend makeup and a non-porous section useful for applying and spreading makeup (Paragraph 0049).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the main body of Nicoline ‘600 to be 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a sleeve, or coating, made of silicone that is fixedly attached to said head portion and covers the pointed tip of said head portion, as taught by Dizes, in order to provide a variety of surface textures and shapes to apply makeup effectively (Dizes Paragraph 0027).
Regarding claim 10, Nicoline ‘600 in view of Dizes discloses all of the elements of the claimed invention as stated above for claim 1 and further discloses that said main body (Nicoline ‘600 Figure 1, Annotated) has a head portion (9) and a tail portion (10), wherein said head portion has a generally conical shape and said tail portion has a truncated tail portion with at least one inclined surface (11).
Regarding claim 15, Nicoline ‘600 in view of Dizes discloses all of the elements of the claimed invention as stated above for claims 1 and 10 and further discloses a makeup tool (Nicoline ‘600 Figure 4, Annotated) having first (11), second (13), and third (12) inclined surfaces, wherein said first inclined surface is opposite said second and third inclined surfaces, said second first and third inclined surfaces intersect at a distal end of said truncated tail portion, and said second and third inclined surfaces intersect. 
Regarding claim 16, 
Regarding claim 17, Nicoline ‘600 in view of Dizes discloses all of the elements of the claimed invention as stated above for claims 1, 10, and 15-16 and further discloses a makeup tool (Nicoline ‘600 Figure 2, Annotated) wherein said first inclined surface (11) has the largest surface area and a generally semi-oval shape, said third inclined surface (Nicoline ‘600 Figure 3) (12) has the smallest surface area and a generally rectangular shape, and said second inclined surface (Nicoline ‘600 Figure 6) (13) has a surface area smaller than said first inclined surface and larger than said third inclined surface and a generally semi-circular shape. 

Claims 2, 5, 7-9, 11-12, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US D796114 S (Nicoline ‘114) in view of US 2018/0317628 (Villarreal et al.). 
Regarding claim 2, Nicoline ‘114 in view of Villarreal et al. discloses all of the elements of the claimed invention for claim 5 as stated below. Villarreal et al. also teaches that said sleeve is removable from said main body (Paragraph 0003).

    PNG
    media_image2.png
    242
    207
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    554
    310
    media_image3.png
    Greyscale

Regarding claim 5
Villarreal et al. teaches a makeup tool comprising: a main body (Figure 1) (150) having a head portion (Figure 3) (160) and a tail portion (Figure 3) (155), said main body is made of sponge material (Paragraph 0039, lines 2-4) that is a porous structure, and a sleeve conforming to the shape of said tail portion, Villarreal et al. teaches that the sleeve covers any length of the sponge, including the entire sponge (Paragraph 0039, lines 13-24), which would include the tail portion of the sponge, and extending from said bottom surface (Figure 2) (185) of said tail portion towards said head portion and covering a portion of said tail portion. Said sleeve is made of silicone (Paragraph 0013).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the main body out of sponge because sponges were a known applicator for liquid and powder cosmetic products (Villarreal et al. Paragraph 002). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a sleeve, made of silicone, that extends from said bottom surface (Figure 2) (185) of said tail portion towards said head portion and covering a portion of said tail portion to provide a way to apply product without absorbing product into the sponge and offer a large surface area of silicone to apply the product (Villarreal et al. Paragraph 0045, lines 8-9).  
Regarding claim 7,
Regarding claim 8, Nicoline ‘114 in view of Villarreal et al. discloses all of the elements of the claimed invention for claims 5 and 7 as stated above. Nicoline ‘114 also discloses said head portion (Nicoline ‘114 Figure 4 Annotated) (1) has a generally conical shape with a pointed tip (2) and curved outer surface.
Regarding claim 9, Nicoline ‘114 in view of Villarreal et al. discloses all of the elements of the claimed invention as stated above for claims 5, 7, and 8. Nicoline ‘114 also discloses where said head portion and said tail portion meet defines a boundary (Nicoline ‘114 Figure 4 Annotated) (5), said boundary has the widest diameter and is continuous such that said curved outer surface of said head portion (Nicoline ‘114 Figure 4 Annotated) (1) and said curved outer surface of said tail portion (Nicoline ‘114 Figure 4 Annotated) (3) are smooth in transition at said boundary. 
Regarding claim 11, Nicoline ‘114 in view of Villarreal et al. discloses all of the elements of the claimed invention as stated above for claims 5, 7, and 8. Nicoline ‘114 also discloses that said main body (Nicoline ‘114 Figure 2, Annotated) has at least one inclined surface (6). 
Regarding claim 12, Nicoline ‘114 in view of Villarreal et al. discloses all of the elements of the claimed invention as stated above for claims 5, 7, and 8. Nicoline ‘114 also discloses that said head portion (Nicoline ‘114 Figure 2, Annotated) has at least one inclined surface (6). The inclined surface (6) extends past a boundary between the head portion (1) and the tail portion (3) as shown in the box (7).
Regarding claim 18, Nicoline ‘114 in view of Villarreal et al. discloses all of the elements of the claimed invention as stated above for claims 5, 7, 8, and 11. Nicoline 
Regarding claim 19, Nicoline ‘114 in view of Villarreal et al. discloses all of the elements of the claimed invention as stated above for claims 5, 7, 8, 11, and 18. Nicoline ‘114 is silent to at least one inclined surface being non-planar.
Villarreal et al. teaches that the makeup tool can have concave regions (Villarreal et al. Paragraph 0044), which are non-planar, for the purpose of receiving the user’s fingers to aid the user in gripping the applicator (Villarreal et al. Paragraph 0044).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the makeup tool of Nicoline ‘114 to include inclined non-planar surfaces for the purpose of receiving the user’s fingers to aid the user in gripping the applicator as taught in the analogues art of makeup devices in Villarreal et al.
Regarding claim 20, Nicoline ‘114 in view of Villarreal et al. discloses all the elements of the claimed invention as stated above for claim 5. Villarreal et al. further teaches that the main body is made of sponge (Paragraph 0039, lines 2-4).

Response to Arguments
Applicant's arguments filed on 12/14/2020 have been fully considered but they are not persuasive. 
In response to the argument that Villarreal et al. fails to disclose that the cap covers the tail portion of the sponge, Villarreal et al. discloses that “the length of the cap (110) may vary such that the ratio of the covered portion to uncovered portion of the 
In response to the argument that Villarreal et al. doesn’t teach a sleeve fixedly attached to the head portion covering a pointed tip of the head portion, Dizes has been used to show a sleeve that is fixedly attached so this argument is moot in view of new grounds of rejection necessitated by amendment.
In response to the argument that Villarreal et al. fails to disclose that the sleeve covers only a portion of each of said head portion and said tail portion, Dizes has been used to show a sleeve that covers only a portion of each of said head portion and said tail portion so this argument is moot in view of new grounds of rejection necessitated by amendment.
In response to the argument that Nicoline ‘114 in view of Villarreal et al. fails to disclose a sleeve that covers the tail portion of the sponge, Villarreal et al. discloses that “the length of the cap (110) may vary such that the ratio of the covered portion to uncovered portion of the sponge varies. … In some examples, the cap (110) may extend less than half the length of the sponge (150)…. In other examples, the cap (110) may extend over the entire surface of the sponge (150)” (Villarreal et al. Paragraph 0039, lines 13-21).” Villarreal clearly states that the cap length can vary which could 
In response to the argument that Nicoline ‘114 in view of Villarreal et al. fails to disclose a sleeve that is fixedly attached to a pointed tip of the head portion, and said sleeve covers only a portion of the head portion and the tail portion, Dizes has been used to show a sleeve that covers only a portion of each of said head portion and said tail portion so this argument is moot in view of new grounds of rejection necessitated by amendment.
In response to the argument that Nicoline ‘600 in view of Villarreal et al. fails to disclose all of the elements of the claimed invention, Dizes has been used to show a sleeve that is fixedly attached and that covers only a portion of each of said head portion and said tail portion so this argument is moot in view of new grounds of rejection necessitated by amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PHILIP BISSETTE whose telephone number is (571)270-3168.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/DANIEL PHILIP BISSETTE/
Examiner, Art Unit 3772                                                                                                                                                                                             
/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772